      Case 3:20-cv-01891-CRB Document 139-1 Filed 02/11/20 Page 1 of 3



     Mark Punzalan (CA Bar No. 247599)
 1   Email: mark@chanpunzalan.com
 2   Nicole Daryanani (CA Bar No. 328068)
     Email: nicole@chanpunzalan.com
 3   CHAN PUNZALAN LLP
     2000 Alameda de las Pulgas, Suite 154
 4   San Mateo, CA 94403
     Telephone: 650.362.4150
 5
     Fax: 650.362.4151
 6
     Counsel for Defendants
 7   Jadoo TV, Inc. and Sajid Sohail

 8
 9                                UNITED STATES DISTRICT COURT
10                               CENTRAL DISTRICT OF CALIFORNIA
11                                     WESTERN DIVISION
12   DISH NETWORK L.L.C.,                        Case No. 2:18-cv-09768-FMO-KS
13
                    Plaintiff,                   DECLARATION OF SAJID SOHAIL IN
14          vs.                                  SUPPORT OF MOTION TO TRANSFER
                                                 VENUE TO THE NORTHERN
15   JADOOTV, INC., SAJID SOHAIL,                DISTRICT OF CALIFORNIA
     HASEEB SHAH, EAST WEST AUDIO
16   VIDEO, INC., and PUNIT BHATT,               Date: March 12, 2020
17                                               Time: 10:00 AM
                    Defendants.                  Courtroom: 6D
18                                               Judge: Honorable Fernando M. Olguin

19

20

21

22

23

24

25

26
27

28
                  DECLARATION OF SAJID SOHAIL IN SUPPORT OF MOTION TO TRANSFER
                         VENUE TO THE NORTHERN DISTRICT OF CALIFORNIA
                                   Case No. 2:18-CV-09768-FMO-KS
      Case 3:20-cv-01891-CRB Document 139-1 Filed 02/11/20 Page 2 of 3




 1          I, Sajid Sohail, declare the following:

 2          1.      I am one of the named defendants in the above-entitled action. This declaration is

 3   based on my own personal knowledge. If called to testify, I could and would do so competently as

 4   to the matters set forth herein. I make this declaration in support of the pending Motion to Transfer

 5   Venue to the Northern District of California.

 6          2.      I am the founder, CEO, and President of Defendant Jadoo TV, Inc. (“JadooTV”). I

 7   live in Pleasanton, California.

 8          3.      On or about May 31, 2019, JadooTV filed its Chapter 11 bankruptcy petition in the
 9   United States Bankruptcy Court for the Northern District of California. That proceeding is

10   currently pending before Judge William Laferty.

11          4.      JadooTV has other officers and employees; however, as I am the CEO and

12   President, I play a key role in the bankruptcy reorganization efforts. That role has taken up a great

13   deal of my time with respect to JadooTV.

14          5.      JadooTV’s United States office is located at 5880 West Las Positas Boulevard in

15   Pleasanton, California. The company’s computers, financial documents, and records in the United

16   States are located in Pleasanton. JadooTV has no office in the Central District of California.

17          6.      The majority of JadooTV’s operations exist in Pakistan, not the United States.

18   There are only six JadooTV employees remaining in the United States, all of whom live and work

19   in the Bay Area. The remaining seventy employees are in Pakistan and split between two entities

20   that are separate from JadooTV.

21          7.      JadooTV has dozens of authorized retailers across the United States. These retailers

22   are located in many major United States cities such as New York, Houston, Miami, Atlanta, and

23   Chicago. JadooTV divides its California sales into two regions: Northern California (which is

24   roughly equivalent to the judicial Northern District and Eastern Districts) and Southern California

25   (which is roughly equivalent to the judicial Central and Southern Districts). Roughly 65% of

26   JadooTV’s California sales in recent years have been by resellers in Northern California.
27          8.      The increased burden and expense of continued litigation in the Central District of

28   California will substantially damage JadooTV, given that litigation in this forum demands that
                                                    1
                  DECLARATION OF SAJID SOHAIL IN SUPPORT OF MOTION TO TRANSFER
                                   Case No. 2:18-CV-09768-FMO-KS
     Case 3:20-cv-01891-CRB Document 139-1 Filed 02/11/20 Page 3 of 3




 1    JadooTV personnel and witnesses continue to travel from the San Francisco Bay Area to the

 2    .Central District of Califomia.

 J            9.      A1l of the witresses JadooTV currently anticipates calling in its defense in this case

 4    reside in the Northern District of Califomia. None of the witnesses the company anticipates calling

 5    in its defense resides in the Central District of California. Specifically, JadooTV currently plans to

 6    call at least the following witnesses:

 7                    o   Ahsan Salahuddin, Vice President of Sales, JadooTV, who is based in

 8                        Pleasanton, California (San Francisco Bay Area);

 9                    r   Rick, Bottomley, CFO JadooTV, who is based in Gilroy, California (San

l0                        Francisco Bay Area);

11                    o   at least six authorized retailers of JadooTV products, all of whom are in the Bay

t2                        Area or gleater Sacramento area (also in the Northern District); and

13                    o   at least five employees of DISH Networks, who are presumably based in and

t4                        around the company's corporate headquarters in Englewood, Colorado.

l5            10.     JadooTV is a defendant in a matter pending in the Northern District of California

t6    entitledDrsh Technologies, L.L.C-, et al. v. Jadoo TY, Inc.,Case No. 5:18-cv-05214-EJD-

L7    Attached hereto as Exhibit A is a true and correct copy of the complaint in that action.

18            I declare under penalty of perjury under the laws of the United States that the foregoing is

t9    true and correct. Dated   this \Oflr day of February 2020.
20

2t
22
                                                                    Sajid Sohail
23

24

25

26

27

28


                    DECLARATION OF SAJID SOHAIL IN SUPPORT OF MOTION TO TRANSFER
                                     Case No. 2: I 8-CV4976&FMGKS
